Citation Nr: 0727962	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  02-16 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected postoperative residuals of a hiatal hernia 
and status-post sigmoid resection secondary to perforated 
colon, currently rated as 40 percent disabling.

2.  Entitlement to an increased disability rating for 
service-connected migraine headaches, currently rated as 30 
percent disabling.

3.  Entitlement to an increased disability rating for 
service-connected chondromalacia patella of the left knee 
with a torn medial meniscus, currently rated as 10 percent 
disabling.

4.  Entitlement to an increased disability rating for 
service-connected chondromalacia of the right knee with 
probable torn menisci, currently rated as 
10 percent disabling.




REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to April 
1979. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2001 rating decision promulgated by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts.

Procedural history

The gastrointestinal issues

In a May 1979 rating decision, service connection was granted 
for postoperative residuals of a hiatal hernia; a 
noncompensable (zero percent) disability rating was assigned.  
In a May 1997 rating decision, a 30 percent disability rating 
was assigned for postoperative residuals of a hiatal hernia.

In an April 2001 rating decision, a disability rating in 
excess of 30 percent for postoperative residuals of a hiatal 
hernia was denied.  In an August 2004 rating decision, 
compensation pursuant to 38 U.S.C. § 1151 for residuals of a 
perforated colon secondary to a routine colonoscopy was 
granted. A 40 percent disability rating for that disorder 
along with the previously service-connected postoperative 
residuals of a hiatal hernia was assigned effective May 2, 
2003.  The veteran perfected an appeal as to the denial of a 
rating in excess of 40 percent for her service-connected 
gastrointestinal disorders.

The other issues

In the May 1979 rating decision, service connection was 
granted for bilateral chondromalacia of the knees; a single 
10 percent disability rating was assigned for the bilateral 
knee disorders.  In the same rating decision, service 
connection was also granted for migraines, and a 
noncompensable (zero percent) disability rating was assigned.

In a June 1993 rating decision, a 10 percent disability 
rating was assigned for the service-connected migraine 
condition.  In a November 1998 rating decision, the RO 
separately rated the two knee disabilities and assigned 10 
percent disability ratings for each knee disorder.  In that 
same rating decision, the RO assigned a 30 percent disability 
rating for migraine headaches.

In an April 2001 rating decision, increased ratings for the 
bilateral knee disorders and the migraine headaches were 
denied.  The veteran perfected an appeal as to those denials.

In October 2006, the veteran testified at a hearing held at 
the RO before the undersigned Veterans Law Judge, a 
transcript of which has been associated with the veteran's 
claims file.

Remanded issues

The issues of increased disability ratings for the bilateral 
knee disorders are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.

Issues not on appeal

In the April 2001 rating decision, an increased rating for 
fibrocystic breast disease was denied.  In a March 2006 
rating decision, the RO denied the reopening of a claim of 
service connection for major depression as well as a claim 
for a total disability rating based on individual 
unemployability (TDIU).  The veteran did not file a notice of 
disagreement (NOD) as to those determinations.  See 38 C.F.R. 
§§ 20.201, 20.302 (2006).  Accordingly, these issues are not 
within the Board's jurisdiction.  Archbold v. Brown, 9 Vet. 
App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the 
filing of a notice of disagreement initiates appellate review 
in the VA administrative adjudication process, and the 
request for appellate review is completed by the claimant's 
filing of a substantive appeal after a statement of the case 
is issued by VA].

In an October 2002 rating decision, service connection for 
bilateral sensorineural hearing loss and tinnitus was denied.  
The veteran filed a timely NOD as to those determinations.  
See 38 C.F.R. §§ 20.201, 20.302 (2006).  The RO issued a 
Statement of the Case (SOC) regarding those determinations.  
To the Board's knowledge, the veteran did not file a 
substantive appeal.  Those issues are therefore not in 
appellate status.  

In a March 2006 RO rating decision, service connection was 
granted for post-traumatic stress disorder (PTSD) and a 50 
percent disability rating was assigned, effective November 
19, 2004.  In that same rating decision, an increased rating 
for bilateral varicose veins of the lower extremities was 
denied. At the October 2006 hearing, the veteran expressed 
disagreement with the effective date for the grant of service 
connection for PTSD and the denial of an increased rating for 
bilateral varicose veins of the lower extremities.  

The United States Court of Appeals for Veterans Claims (the 
Court) has held that a transcript of a Board hearing cannot 
constitute a NOD as to a RO determination because the hearing 
was held before the Board and not before the RO.  
See 38 C.F.R. § 20.300 (2006); Beyrle v. Brown, 9 Vet. App. 
24, 27 (1996).  In the absence of the filing of a NOD with 
the RO as to those issues, the Board is without jurisdiction 
to consider them.  See Archbold, supra.  


FINDINGS OF FACT

1.  The medical and other evidence of record indicates that 
the veteran's postoperative residuals of a hiatal hernia and 
status-post sigmoid resection secondary to perforated colon 
are manifested predominantly by symptoms of reflux, fatigue, 
pain, vomiting, material weight loss, hematemesis, mild-to-
moderate anemia, and nausea.

2.   The medical and other evidence of record indicates that 
the veteran's migraine headaches are completely prostrating 
and are manifested by prolonged attacks productive of severe 
economic inadaptability twice monthly.

3.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's service-connected 
postoperative residuals of a hiatal hernia and status-post 
sigmoid resection secondary to perforated colon, so as to 
render impractical the application of the regular schedular 
standards.

4.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's service-connected 
migraine headaches, so as to render impractical the 
application of the regular schedular standards.

CONCLUSIONS OF LAW

1.  The criteria for a 60 percent disability rating for the 
veteran's postoperative residuals of a hiatal hernia and 
status-post sigmoid resection secondary to perforated colon 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.112, 4.114, Diagnostic Code 7346 (2006); 38 C.F.R. 
§ 4.112 (2000).

2.  The criteria for a 50 percent disability rating for the 
veteran's migraine headaches have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8100 
(2006).

3.  The criteria for referral for the veteran's service-
connected postoperative residuals of a hiatal hernia and 
status-post sigmoid resection secondary to perforated colon 
to appropriate VA officials for consideration on an extra-
schedular basis are not met.  38 C.F.R. § 3.321(b)(1) (2006).

4.   The criteria for referral for the veteran's service-
connected migraine headaches to appropriate VA officials for 
consideration on an extra-schedular basis are not met.  38 
C.F.R. § 3.321(b)(1) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking increased ratings for service-
connected postoperative residuals of a hiatal hernia and 
status-post sigmoid resection secondary to perforated colon 
and migraine headaches.  As explained below, the remaining 
issues on appeal, involving increased ratings for service-
connected bilateral knee disabilities, are being remanded for 
further development.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 (the VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2006).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of her claims in letters sent in 
August 2003 and October 2006, which were specifically 
intended to address the requirements of the VCAA.  [Previous 
VCAA letters had been sent to the veteran in March and June 
2004; however, those letters addressed her then-pending 
38 U.S.C.A. § 1151 claim.]  The August 2003 and October 2006 
VCAA letters informed the veteran of the evidence necessary 
to establish an increased rating.  Accordingly, the veteran 
was informed of the information and any medical or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claims.

As for the evidence to be provided by the veteran, in the 
August 2003 VCAA letter the RO asked the veteran to identify 
relevant evidence.  The RO also enclosed 
VA Form(s) 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs (VA), for 
medical providers that treated her for her claimed 
disabilities with the letter.  In the October 2006 letter, 
the RO told the veteran that she could identify or submit 
additional evidence regarding her level of disability.

Moreover, in the August 2003 VCAA letter, the veteran was 
informed that VA would provide a medical examination if VA 
decides it is necessary to make a decision on her claims.  
[VA examinations were conducted in December 2000 and April 
2004.]

In the August 2003 VCAA letter, the veteran was advised that 
VA was responsible for getting relevant records from any 
Federal agency, to include records from the military, VA 
medical centers (including private facilities where VA 
authorized treatment), and the Social Security 
Administration.  The veteran was also informed that VA make 
reasonable efforts on her behalf to get relevant records not 
held by a Federal agency, including records from state and 
local governments, private doctors and hospitals, and current 
or former employers.

In the VCAA letters, the RO told the veteran that she may 
submit the evidence relevant to her claims.  This request is 
open ended.  The VCAA letters thus complied with the "give 
us everything you've got" requirement of 38 C.F.R. 
§ 3.159(b)(1) because the letters informed the veteran that 
she could submit or identify evidence other than what was 
specifically requested by VA.   

In short, the record indicates that the veteran received 
appropriate notice under 
38 U.S.C.A. § 5103 and Quartuccio.

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  In this case, 
the veteran's claims for increased ratings for residuals of a 
hiatal hernia and migraine headaches were adjudicated by the 
RO in April 2001, prior to the August 2003 and October 2006 
VCAA letters.  However, following the issuance of the VCAA 
letters, the veteran was allowed the opportunity to present 
evidence and argument in response.  See a Supplemental 
Statement of the Case issued in August 2004 and the August 
2006 hearing transcript.  Therefore, the essential fairness 
of the adjudication was not affected.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

The veteran and her representative have pointed to no 
prejudice or due process concerns arising out of the timing 
of the VCAA notice as to the four elements in 38 U.S.C.A. § 
5103 and 38 C.F.R. § 3.159(b)(1).  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006), No. 02-1077 (U.S. Vet. App. Dec. 21, 
2006) [timing errors such as this do not have the natural 
effect of producing prejudice and, therefore, prejudice must 
be pled as to it].  The Board accordingly finds that there is 
no prejudice to the veteran in the timing of the VCAA notice 
with regard to the four elements in 38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (2) and (3) are not at issue as to these 
claims because service connection has already been granted 
for the service-connected disabilities on appeal.  As 
explained above, the veteran has received proper VCAA notice 
as to her obligations, and those of VA, with respect to 
current level of disability, element (4), in the August 2003 
and October 2006 VCAA letters.  Similarly, the RO 
specifically addressed element (5) in the October 2006 VCAA 
letter.  

As for the timing of the notice of the fourth and fifth 
elements in Dingess/Hartman, the Board again notes that the 
veteran was allowed the opportunity to present evidence and 
argument in response to the October 2006 letter.  Therefore, 
the essential fairness of the adjudication was not affected.  
The Board accordingly finds that there is no prejudice to the 
veteran in the timing of the VCAA notice as to the fourth and 
fifth elements in Dingess/Hartman.  See Sanders, supra.  The 
veteran and her representative have pointed to no prejudice 
or due process concerns arising out of the timing of the VCAA 
notice as to the fourth and fifth elements in 
Dingess/Hartman.

As is discussed below, the Board is granting increased 
ratings for the two issues now under consideration.  It is 
not the Board's responsibility to assign effective dates 
therefor.  The Board is confident that if additional notice 
under Dingess is necessary, such will be provided to the 
veteran.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].    

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate her claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  
The evidence of record includes the veteran's service medical 
records, VA treatment records, and reports of December 2000 
and April 2004 VA examinations, which will be described 
below.  The Board finds that all relevant evidence necessary 
for an equitable resolution of these issues has been 
identified and obtained.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
issues has been consistent with the provisions of the VCAA.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of her claims.  See 38 
C.F.R. § 3.103 (2006).  She has retained the services of a 
very able representative, who has presented written argument 
on her behalf.  She testified at a hearing held at the RO in 
October 2006 before the undersigned Veterans Law Judge.

Accordingly, the Board will proceed to a decision on the 
merits as to two of the issues on appeal.

1.  Entitlement to an increased disability rating for 
service-connected postoperative residuals of a hiatal hernia 
and status-post sigmoid resection secondary to perforated 
colon, currently rated as 40 percent disabling.

Pertinent law and regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2006).  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations. 38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2006).  Separate 
diagnostic codes identify the various disabilities.  
[Specific schedular criteria will be set for below in 
connection with each issue on appeal.]

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2006); see also Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  
See 38 C.F.R. § 4.7 (2006).

Specific rating criteria

The Board observes in passing that certain provisions of 38 
C.F.R. § 4.114 were revised, effective July 2, 2001, during 
the pendency of this appeal.  None of the diagnostic codes 
applicable to this case are being changed.  However, as 
discussed immediately below, the provisions of 38 C.F.R. § 
4.112, concerning weight loss, are applicable to this issue 
and have been changed.  Prior to that change, the regulation 
read as follows:

Minor weight loss or greater losses of weight for 
periods of brief duration are not considered of 
importance in rating.  Rather, weight loss becomes 
of importance where there is appreciable loss that 
is sustained over a period of time.  In evaluating 
weight loss generally, consideration will be given 
not only to standard age, height, and weight 
tables, but also to the particular individual's 
predominant weight pattern as reflected by the 
records.  The use of the term "inability to gain 
weight'" indicates that there has been a 
significant weight loss with inability to regain it 
despite appropriate therapy.  

38 C.F.R. § 4.112 (2000).  

Effective July 2, 2001, the provisions of 38 C.F.R. § 4.112 
were revised. See 66 Fed. Reg. 29,486 -29,489 (2001).  On and 
after that date, 38 C.F.R. § 4.112 reads as follows:

For purposes of evaluating conditions in § 4.114, 
the term "substantial weight loss" means a loss of 
greater than 20 percent of the individual's 
baseline weight, sustained for three months or 
longer; and the term "minor weight loss" means a 
weight loss of 10 to 20 percent of the individual's 
baseline weight, sustained for three months or 
longer.  The term "inability to gain weight" means 
that there has been substantial weight loss with 
inability to regain it despite appropriate therapy.  
"Baseline weight" means the average weight for the 
two-year-period preceding onset of the disease.  

66 Fed Reg. 29,488.  

Where a law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
Secretary of VA to do otherwise and the Secretary did so.  
See VAOGCPREC 7-2003.  The Board will therefore evaluate the 
veteran's service-connected hiatal hernia under both the 
former and the current definitions of weight loss, keeping in 
mind that the revised criteria may not be applied to any time 
period before the effective date of the change.  See 38 
U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114 (2006); 
VAOPGCPREC. 3-2000; Green v. Brown, 10 Vet. App. 111, 117 
(1997).

Pursuant to Diagnostic Code 7346 [hiatal hernia], a 60 
percent rating is assigned when there are symptoms of pain, 
vomiting, material weight loss and hematemesis or melena with 
moderate anemia; or other symptom combinations productive of 
severe impairment of health.  A 30 percent rating is assigned 
when there is persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.  A 10 percent rating is 
warranted with two or more of the symptoms for the 30 percent 
evaluation of less severity.  See 38 C.F.R. § 4.114, 
Diagnostic Code 7346 (2006).

Resection of the large intestine with severe symptoms, 
objectively supported by examination findings, warrants a 40 
percent rating.  38 C.F.R. § 4.114, Diagnostic Code 7329 
(2006).  Where residual adhesions constitute the predominant 
disability, rate under Diagnostic Code 7301 [peritoneum, 
adhesions of].



Analysis

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran's service-connected gastrointestinal disability 
encompasses both the service-connected hiatal hernia and the 
residuals of the sigmoid resection, for which VA benefits 
were granted under 38 U.S.C. § 1151.  The veteran is 
currently assigned a 40 percent disability rating for the 
gastrointestinal disability under Diagnostic Code 7329 
[intestine, large, resection of].

In the November 2004 NOD, the veteran's representative argued 
that the residuals of a hiatal hernia and the status-post 
sigmoid resection should be separately rated.  The Board 
disagrees.  

Ordinarily, the provisions of 38 C.F.R. § 4.25 (2006), which 
provide that separate disabilities arising from a single 
disease entity are to be rated separately, would apply.  
However, the schedule of ratings for disabilities of the 
digestive system, 38 C.F.R. § 4.114, dictates that ratings 
under diagnostic codes 7301 to 7329, inclusive, 7331, 7342, 
and 7345 to 7348 inclusive will not be combined with each 
other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  

The Court has referred to "the canon of interpretation that 
the more specific trumps the general".  See Zimick v. West, 
11 Vet. App. 45, 51 (1998) ["'a more specific statute will be 
given precedence over a more general one . . . . "] [quoting 
Busic v. United States, 446 U.S. 398, 406 (1980)]; see also 
Kowalski v. Nicholson, 19 Vet. App. 171, 176-7 (2005).  In 
this case, the specific (§ 4.114) trumps the general 
(§ 4.25).  Accordingly, the disability will be rated under 
one diagnostic code.  

Therefore, the question is which of the veteran's service-
connected disabilities, the residuals of a hiatal hernia or 
the status-post sigmoid resection, is the predominant 
disability.  

The veteran, a registered nurse, reported at the April 2004 
VA examination that she had constipation and intermittent 
diarrhea.  Similarly, at the October 2006 hearing, the 
veteran testified that she has a diminished sensation in the 
colon and an intermittent dumping syndrome.  See hearing 
transcript, pages 28-29.  She also testified that her other 
current symptoms are reflux, fatigue, vomiting, a weight loss 
of 50 pounds, hematemesis, mild-to-moderate anemia, and 
nausea.  See id. at pages 17-18, 22, 29-30.  Also, an April 
2005 VA treatment record reflects complaints of reflux.  

The Board finds, based on the veteran's reporting of an array 
of symptoms associated with a hiatal hernia, such as reflux, 
vomiting, anemia and weight loss, that the veteran's 
predominant disability is residuals of a hiatal hernia.  In 
any event, the veteran is already receiving the maximum 
rating for resection of the large intestine (40 percent), so 
continuing to rate her disability under that diagnostic code 
would be of no benefit to her. 

Accordingly, the Board will rate the veteran's 
gastrointestinal disability under Diagnostic Code 7346 
[hiatal hernia].

Schedular rating

The Board has reviewed the evidence of record, and for 
reasons that will be expressed in greater detail below finds 
that the overall level of symptomatology associated with the 
veteran's hiatal hernia is consistent with the criteria 
enumerated for a 60 percent rating, the maximum schedular 
rating.  

Pursuant to Diagnostic Code 7346 [hiatal hernia], a 60 
percent rating is assigned when there are symptoms of pain, 
vomiting, material weight loss and hematemesis or melena with 
moderate anemia; or other symptom combinations productive of 
severe impairment of health.  

The Board observes that part of this criteria is in the 
disjunctive while another part is conjunctive.  See Johnson 
v. Brown, 7 Vet. App. 95 (1994) [only one disjunctive "or" 
requirement must be met in order for an increased rating to 
be assigned]. Compare Melson v. Derwinski, 1 Vet. App. 334 
(1991) [use of the conjunctive "and" in a statutory provision 
meant that all of the conditions listed in the provision must 
be met].

As has been alluded to above, the veteran is a registered 
nurse.  She has reported the following symptomatology: 
reflux, fatigue, vomiting, a weight loss of 50 pounds, 
hematemesis, and nausea.  Also, at the April 2004 VA 
examination, the veteran complained of abdominal pain, 
vomiting, and no hematemesis, and an April 2005 VA treatment 
record reflects complaints of reflux.  

The Board finds that the veteran's reporting of her 
symptomatology is credible.  
In this connection, the Board observes that she did not 
endorse all symptoms which would allow for the assignment of 
a 60 percent rating: she denied that she currently had tarry 
stools, that is, melena.  See the hearing transcript, page 
18.  Based on the veteran's reports of her own symptoms, as 
well as reports of VA examinations, the Board finds that the 
veteran's residuals of a hiatal hernia are manifested by 
reflux, fatigue, vomiting, hematemesis, and nausea.  

As for anemia, the veteran reported that she was told based 
on recent blood tests at a VA medical center that she was 
mildly-to-moderately anemic.  As a registered nurse, the 
veteran is competent to report the diagnoses of other medical 
professionals.  Cf. Robinette v. Brown, 8 Vet. App. 69, 77 
(1995) [a claimant's account of what a physician purportedly 
said, filtered as it is through a lay person's sensibilities, 
is not competent medical evidence].  

Moreover, the veteran's testimony is supported by an October 
2004 VA treatment record showing "Heme: 7.2."  See 
38 C.F.R. § 4.117, Diagnostic Code 7700 (2006) [anemia is 
manifested by hemoglobin 10gm/100ml or less].  Therefore, the 
Board finds that the veteran's reporting of the diagnosis of 
mild-to-moderate anemia to be credible.  Compare Pond v. 
West, 12 Vet. App. 341, 346 (1999) [the self interest of a 
claimant, including medical professionals, may affect the 
credibility of testimony].  Accordingly, the veteran's 
residuals of a hiatal hernia is manifested by mild-to-
moderate anemia.

At the hearing, the veteran testified that she had lost 
around 50 pounds and weighed 189 pounds.  See the hearing 
transcript, pages 29-30.  The Board finds the veteran's 
reporting of a 50-pound weight loss to be credible.  VA 
treatment records show significant weight loss in short 
periods in the past; veteran lost 40 pounds in 2003 and had 
another weight loss of 27 pounds in October 2004.  In 
addition, there is no medical evidence showing that the 
recent weight loss is not due to her residuals of a hiatal 
hernia.  The Board finds that the weight loss of 50 pounds is 
a material weight loss (based on either the current or former 
criteria of 38 C.F.R. § 4.112) in that such a weight loss is 
slightly more than 20 percent of her baseline weight of 239.  

In light of the above evidence, the Board believes that the 
schedular criteria for a 60 percent rating under 38 C.F.R. § 
4.114, Diagnostic Code 7346 have been approximated.  See 38 
C.F.R. § 4.7.  

Conclusion

For reasons which have been expressed in detail above, the 
Board has concluded that a 60 percent disability rating 
should be assigned for the postoperative residuals of a 
hiatal hernia and status-post sigmoid resection secondary to 
perforated colon.



Additional comment

For the sake of economy, the Board will simultaneously 
discuss below consideration of extraschedular ratings for the 
two service-connected disabilities being adjudicated in this 
decision.

2.  Entitlement to an increased disability rating for 
service-connected migraine headaches, currently rated as 30 
percent disabling.

Relevant law and regulations

The law and regulations generally pertaining to increased 
rating claims have been discussed above.

Specific rating criteria

Migraine headaches are rated under 38 C.F.R. § 4.124a, 
Diagnostic Code 8100 [migraine headaches].  Under Diagnostic 
Code 8100, the following levels of disability are included:

50 % - with very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability;

30 % - with characteristic prostrating attacks occurring on 
an average of once per month over the last several months;

10 % - with characteristic prostrating attacks averaging one 
in two months over the last several months;

0 % - with less frequent attacks.

38 C.F.R. § 4.124a, Diagnostic Code 8100 (2006).

The rating criteria do not define "prostrating."  The Board 
additionally observes that the Court has not undertaken to 
define "prostrating."  Cf. Fenderson v. West, 12 Vet. App. 
119 (1999), in which the Court quotes Diagnostic Code 8100 
verbatim but does not specifically address the matter of what 
is a prostrating attack. According to Webster's New World 
Dictionary of American English, Third College Edition (1986), 
p. 1080, "prostration" is defined as "utter physical 
exhaustion or helplessness."

The rating criteria also do not define "inadaptability."  
However, the Court noted that nothing in Diagnostic Code 8100 
required the claimant to be completely unable to work in 
order to qualify for a 50 percent rating.  See Pierce v. 
Principi, 18 Vet. App. 440 (2004).  

Analysis

Assignment of diagnostic code

The veteran has been diagnosed with migraine headaches.  Her 
migraine headaches have been rated by the RO under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8100 [migraine headaches], which 
deals specifically with migraines.  The Board can identify no 
more appropriate diagnostic code, and neither the veteran nor 
her representative has pointed to a more appropriate 
diagnostic code.

Schedular rating

The Board has reviewed the evidence of record, and for 
reasons that will be expressed in greater detail below finds 
that the overall level of symptomatology associated with the 
veteran's headaches is consistent with the criteria 
enumerated for a 50 percent, the maximum schedular rating.  

As noted above, the veteran works as a registered nurse, 
apparently full-time.  The veteran testified that she has 
severe migraine headaches, on average three times a month.  
These headaches last 8 to 24 hours.  In general, she is only 
able to continue working during one episode a month.  The 
veteran testified that her headache symptoms are nausea, 
photophobia, aura, scotoma, olfactory hallucinations, and 
that after an episode of a severe migraine she had symptoms 
of fatigue, muscle weakness, neck pain, tension, and 
tiredness of the eyes.  These symptoms leave her bed bound 
and confined to the dark for 6-to-24 hours.  See the hearing 
transcript, pages 7-15.  

The Board finds that the veteran's reporting of her headache 
symptomatology is credible.  Since she has two episodes a 
month that last up to 24 hours and prevent her from working 
her symptomatology more closely resembles severe industrial 
impairment.  The schedular criteria for the assignment of a 
50 percent rating under 38 C.F.R. § 4.124a, Diagnostic Code 
8100 have been approximated.  See 38 C.F.R. § 4.7.  

Conclusion

For reasons which have been expressed in detail above, the 
Board has concluded that a 50 percent disability rating 
should be assigned for the veteran's service-connected 
migraine headaches.

Extraschedular consideration

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors that 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that 
"the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards."  See 38 C.F.R. § 3.321(b)(1) (2006).

The RO considered 38 C.F.R. § 3.321(b)(1) in the April 2001 
rating decision and July 2002 Statement of the Case (SOC) as 
to the issue of an increased rating for migraine headaches.  
Also, the RO included 38 C.F.R. § 3.321(b)(1) in the April 
2001 rating decision and the December 2005 SOC and appears to 
have considered the regulation in the veteran's case with 
regard to an increased rating for her gastrointestinal 
disorders.  The Board will therefore address the matter of 
extraschedular consideration.

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  Under 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot 
make a determination as to an extraschedular evaluation in 
the first instance.  See also VAOPGCPREC 6-96.  However, the 
Board can address the matter of referral of this matter to 
appropriate VA officials.

The Board has been unable to identify an exceptional or 
unusual disability picture, and neither has the veteran nor 
her representative.  The record does not show that the 
veteran has required frequent hospitalizations for either 
service-connected disability except for hospitalization 
related to the sigmoid resection, for which the veteran 
received a 100 percent disability rating from March 18, 2003, 
to January 31, 2004. 
 
Additionally, there is not shown to be evidence of marked 
interference with employment due to the veteran's service-
connected postoperative residuals of a hiatal hernia and 
status-post sigmoid resection secondary to perforated colon 
and migraine headaches such as to trigger consideration of 
the extraschedular provisions.  There is no indication that 
any of his service-connected disabilities on appeal 
individually markedly interfere with employment, beyond that 
contemplated in the now assigned 60 and 50 percent disability 
ratings.  The veteran currently works as a registered nurse.  
There is nothing in the record to indicate that any of the 
service-connected disabilities on appeal cause impairment 
with employment over and above that which is contemplated in 
the assigned schedular ratings.  In that connection, as has 
been discussed above the veteran is now receiving a 50 
percent disability rating for her migraine headaches, which 
specifically includes severe industrial impairment.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  

In addition, there is no evidence in the medical records of 
an exceptional or unusual clinical picture, or of any other 
reason why an extraschedular rating should be assigned.  For 
these reasons, the Board has determined that referral of the 
case for extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.


ORDER

A disability evaluation of 60 percent is granted for 
postoperative residuals of a hiatal hernia and status-post 
sigmoid resection secondary to perforated colon, subject to 
governing regulations concerning the payment of monetary 
benefits.

A disability evaluation of 50 percent is granted for migraine 
headaches, subject to governing regulations concerning the 
payment of monetary benefits.


REMAND

3.  Entitlement to an increased disability rating for 
service-connected chondromalacia patella of the left knee 
with a torn medial meniscus, currently rated as 10 percent 
disabling.

4.  Entitlement to an increased disability rating for 
service-connected chondromalacia of the right knee with 
probable torn menisci, currently rated as 10 percent 
disabling.

After having carefully considered the matter, the Board 
believes that these issues must be remanded for further 
evidentiary development.

At the October 2006 hearing, the veteran and her 
representative alleged that her bilateral knee symptomatology 
had worsened over the years and that new examination is 
warranted.  See the hearing transcript, page 38.   The last 
VA orthopedic examination was in August 2002.  Under the 
circumstances here presented, the Board believes that a 
current medical examination for the veteran's bilateral knee 
disabilities is necessary.  See Snuffer v. Gober, 10 Vet. 
App. 400 (1997) [a veteran is entitled to a new VA 
examination where there is evidence that the condition has 
worsened since the last examination].

Accordingly, these issues are REMANDED for the Veterans 
Benefits Administration (VBA) for the following action:

1.  VBA should schedule the veteran for 
an examination to determine the current 
severity of her service-connected 
bilateral knee disabilities.  The report 
of the examination should be associated 
with the veteran's VA claims folder.

2.  After the development requested above 
has been completed to the extent 
possible, and after undertaking any 
additional development it deems 
necessary, VBA should again review the 
record and readjudicate the veteran's 
claims.  If the decision remains 
unfavorable to the veteran, in whole or 
in part, a supplemental statement of the 
case (SSOC) should be prepared.  The 
veteran and her representative should be 
provided with the SSOC and an appropriate 
period of time should be allowed for 
response.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).




______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


